DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a package structure, classified in H01L23/49838.
II. Claims 15-17, drawn to a manufacturing method of a package structure, classified in H01L21/481.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product such disposing a package3 device on the first top surface or the second top surface.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During an email communication with Ms. Lee on 12/20/2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lin et al (Lin, US 2018/0204822 A1).
Regarding claim1, Lin shows a package structure, comprising: a first circuit board (redistribution layer 700 in FIG. 2J), having a first top surface and a first bottom surface 
Regarding claim 2, Lin shows a package structure, wherein the first circuit board and the second circuit board are Si-substrate-free circuit boards (see FIG. 2J i.e. redistribution layer as opposed to substrate).  
Regarding claim 3, Lin shows a package structure, wherein the first circuit board and the second circuit board do not overlap in a projection direction perpendicular to the first top surface or the second top surface (see FIG.2A-2J).  

Regarding claim 5, Lin shows a package structure, wherein a portion of the first encapsulant is located between the first circuit board and the package device or located between the second circuit board and the package device (see FIG. 2A-2J and related text). 
Regarding claim 6, Lin shows a package structure, wherein further comprising: a plurality of conductive connectors, disposed on the first top surface or the second top surface and embedded in the portion of the first encapsulant, the package device being electrically connected to the first circuit board or the second circuit board through the corresponding conductive connectors (see FIG. 2A-2J and related text). 
Regarding claim 7, Lin shows a package structure, wherein the first encapsulant is not in direct contact with the package device (see FIG. 2L i.e. die 50 “not” contact with encapsulant 1000).  
Regarding claim 8, Lin shows a package structure, wherein, further comprising: an insulation layer ( insulation layer 600), located on the first top surface or the second top surface, the conductive package terminals of the package device being embedded in the insulation layer.  
Regarding claim 9, Lin shows a package structure, wherein further comprising: a plurality of conductive connectors, disposed on the first top surface or the second top surface, the insulation layer being further located on the conductive connectors and exposing a portion of each of the conductive connectors, the package device being 
Regarding claim 10, Lin shows a package structure, wherein further comprising: a casing (a carrier substrate 800), disposed on the first encapsulant and having an accommodation space, wherein the package device is located in the accommodation space (see FIG.2A-2L).
Regarding claim 11, Lin shows a package structure, wherein an air gap exists between the casing and the package device (see FIG. 2A-2L and related text).  
Regarding claim 12, Lin shows a package structure, wherein further comprising: a stiffening support member, embedded in the first encapsulant (see FIG. 2A-2L and related text).  
Regarding claim 13, Lin shows a package structure, wherein further comprising: a second encapsulant, located on the first encapsulant and encapsulating the package device (see FIG. 2A-2l and related text).  
Regarding claim 14, Lin shows a package structure, wherein the second encapsulant is not in direct contact with the first encapsulant (see FIG. 2A-2L and related text).
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893